8-Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
The following is a Final Office action in response to the applicant’s amendment and response received on 03/01/2021, responding to the 11/30/2020 office action provided in rejection of claims 1-12.
Claims 1, 8, and 12 have been amended. Claim 7 has been withdrawn. Claims 1-6 and 8-12 are pending and are addressed in this office action.
Response to Arguments
With respect to the objection to the specification, the amendments to the specification overcome these objections and they are withdrawn.
Applicant’s arguments filed on 3/01/2021 in particular pages 5-11, with respect to claim(s) 1, 8, and 12 have been considered but are moot because the new ground of rejection does not rely on any embodiment applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With respect to the rejection of Claim 12 under 35 USC § 101 numbered 2 on page 9, the amendment overcomes this rejection and it is withdrawn.

Claim Objections
Claim 8 objected to because of the following informalities:  
.  Appropriate correction is required.

Claim Rejections - 35 USC § 101

Claims 1-6, and 8-12 rejected under 35 U.S.C. 101 because the claimed invention is directed to a mathematical relationship without significantly more.
Regarding claim 1, the claim provides “A method of processing images, comprising: inputting values of color image data; and  applying an identical lookup-table to said inputted values of color image data over at least two iterations.” (use of a lookup table is a mathematical relationship between an input and an output, multiple iterations do not indicate anything more than such. It is further noted that the input being color image data, is understood to be a numerical value which is entered into the lookup-table in order to obtain an output. In this sense, the mathematical relationship is between the input value of the lookup table and the output. Furthermore in this claim nothing significantly more than a method of inputting data into a lookup table. The addition of “A method of processing images” in the preamble does not amount to significantly more than the judicial exception.)
Claim 2 provides the method of claim 1, wherein the at least two iterations comprise a first iteration in which said lookup-table LUT is applied to said input values resulting in first output values and in which said lookup-table LUT is applied to said first output values resulting in second output values. (The limitations of claim 2 only clarify the meaning of iterative application of a lookup-table, but do nothing to show anything more than a mathematical relationship. Specifically defining that the input on the second iteration is the output of the first iteration does not provide anything significantly more than a mathematical relationship)

Claim 3 provides the method of claim 1, comprising interpolating for said iterative application of said lookup table. (Interpolation in lookup-tables is well understood to be adding nothing beyond a mathematical relationship)
	Claim 4 recites the method of claim 3, wherein said interpolating for an application of said lookup table is performed between input values of said lookup table and between output values of said lookup table (Claim 3 does not add any limitation showing anything beyond a mathematical relationship).
Claim 5 recites the method of claim 4, wherein said interpolating is linear (The method of interpolation does not add anything more than constraints for the mathematical relationship between the input and output of the lookup-table).
Claim 6 recites the method of claim 1, wherein said lookup table is multidimensional
(The dimensionality of the lookup-table does not change the fact that it is a mathematical relationship between an input value and an output value).
Claim 8 recites the method of claim 1 wherein the at least two iterations of said lookup table models a processing function which is nonlinear and bijective. (The type of function being a nonlinear and bijective processing function which is modeled in a lookup-table doesn't contribute anything beyond the mathematical concept of a mathematical relationship).
Claim 9 recites the method of claim 8, wherein said processing function is chosen in the group composed of a transfer function, a tone mapping and an inverse tone mapping function
(Since the look-up table is modeled after a function it is still a mathematical relationship between an input value and an output value).
	Claim 10 recites a device comprising at least one processor configured to implement the method according to claim 1 (claim 10 simply recites a generic processor in order to implement the mathematical relationship outlined in claim 1).
Claim 11 recites The device of claim 10 chosen in the group composed of a mobile device, a communication device, a game device, a laptop, a camera, a chip, a server, a TV set
and a Set-Top Box (the additional limitations of this claim do not add anything beyond generic devices with image displays).
Claim 12 recites a computable readable storage medium comprising stored instructions
that when executed by a processor performs the method of claim 1 In this case ("stored instructions that when executed by a processor performs the method of claim 1") "processor" does not add structure to the "stored instructions". This claim is also directed to the judicial exception of an abstract idea (mathematical relationships) without significantly more since it merely recites a generic processor to implement the mathematical concept of claim 1.)

This judicial exception is not integrated into a practical application. Claims 1-6 and 8-9 recite a mathematical concept at a high level of generality such that they amount to no more than a mathematical relationship made to model mathematical formulas using a lookup table. The input is a numerical value as is the output, the claim states that it is color data, which is still understood in the scope of the invention to be applying a lookup table to numerical data at least two times. Claims 10-12 describe generic processors and devices in order to implement the lookup table described in claim 1. The claims only recite generic processors in order to implement the abstract idea of a mathematical relationship. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception of a because the method of using a generic processor to iteratively apply a lookup table modeled after a processing function to color image data amounts to no more than mere instructions applied by generic computer components, which does not provide an inventive concept. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6 and 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wan (US 2012/0188229 Al) in view of Samavi (Samavi et al "Reduction of Look Up Tables for Computation of Reciprocal of Square Roots").
Regarding claim 1, Wan teaches a method of processing images, comprising: (See lines 1-3 of paragraph “[0003] Color look-up tables (LUTs) are used to transform input color signal   presentations into output color signal representations which can be applied to drive a color display.”
 
inputting values of color image data; See paragraph [0003]

However Wan does not teach applying an identical lookup-table to said inputted values of color image data over at least two iterations.  
Samavi teaches applying an identical lookup-table to said inputted values of color image data over at least two iterations.  See lines 14-20 on page 2 Column 1 “One of the cardinal factors for a better performance of a convergence method is the appropriate use of LUTs for generation of initial approximation. An appropriate initial point will result in reduced number of iterations and more precise result. Figure 2 shows the quadratic convergence of the Newton-Raphson algorithm implemented using a 64 x6 LUT”. The LUT used iteratively in Figure 2, being the 64x6 LUT, is seen as an identical LUT.
Samavi and Wan are combinable because they are directed to using lookup tables to approximate outputs of functions (see paragraph [0115] of Wan and the second column of Page 1 of Samavi) . It would have been obvious to a person of ordinary skill in the art at the time of filing to incorporate a method of iterative application of a look-up table to approximate a non-linear function as taught in Samavi with an input of color image data as in Wan. The motivation for doing so is that it would allow a user of Wan to minimize hardware and improve precision. 
Therefore it would have been obvious to a person having ordinary skill in the art to combine Samavi and Wan in order to obtain the invention specified in claim 1.

Regarding claim 2, Wan and Samavi teach the method of claim 1, Wan further teaches wherein the at least two iterations comprise a first iteration in which said lookup-table LUT is applied to said input values resulting in first output values and in which said lookup-table LUT is applied to said first output values resulting in second output values.  (Claim 1 states "a secondary lookup table having an input for receiving the input color signal representations; and a primary lookup table having an input coupled to an output of the secondary lookup table and having an output for outputting the output color signal representations. )


Regarding claim 3, Wan and Samavi teach the method of claim 1, and Samavi further teaches comprising interpolating for said iterative application of said lookup table See Sections III and Section IV in their entirety, additionally (See section IV, as shown in Equation 1, the
Newton-Raphson method is carried out using multiple interpolation. Specifically the
Newton-Raphson method. MLTs with 11, 12 and 16 bit address lines and 23-bit words were simulated for different interpolation factors. Figure 6 shows the simulation results.)

Regarding claim 4, Wan and Samavi teach the method of claim 3, and Samavi further teaches wherein said interpolating for an application of said lookup table is performed between input values of said lookup table and between output values of said lookup table. (See page 3 lines 32-34 on the left column in Section 3: "For 10,000 samples the effect of linear interpolation factor on the error, after one iteration, for different auxiliary tables were simulated")


Regarding claim 5, Wan and Samavi teach the method of claim 4, and Wan further teaches wherein said interpolating is linear.  Wan teaches linear interpolation (See paragraph [0021], specifically “Usually, linear interpolation is used in the 1D case and trilinear interpolation is used in the 3D case.)
Regarding claim 6, Wan and Samavi teach the method of claim 1, Wan further teaches wherein said lookup table is multidimensional.  See paragraph [0010] lines 4-5 "LUT 10 may have a one-dimensional (ID), two-dimensional (2D) or three-dimensional (3D) characteristic." Additionally, Paragraph [0022] The non-linear nature of the transformation effected by a LUT, coupled with the increased need for interpolation in performing 3D LUT look-ups and the increased error magnitude of such interpolation, gives rise to a need for error reduction in the performance of LUT interpolation operations. "

Regarding Claim 8, Wan and Samavi teach the method claim 1, and Samavi teaches wherein the at least two iterations of said lookup table models a processing function which is nonlinear (See abstract, lines 1-5, "Approximation errors commonly occur when color transformation values stored in color look-up tables are interpolated to produce color display drive signals, since the stored transformation values typically correspond to non-linear functions) Samavi and Wan are combinable because they are directed to data processing using lookup-tables {See Abstract). In addition, FIG. 33 of Wan shows a bijective and nonlinear processing function. A person having ordinary skill in the art would have known by the effective filing date of the application that it would have been obvious to try to use the iterative methods of Samavi to model the processing function from Figure 33 to further reduce approximation error in the lookup table in order to obtain the invention specified in claim 8.

Regarding claim 9, Wan and Samavi teach the method of claim 8, wherein said processing function is chosen in the group composed of a transfer function, a tone mapping and an inverse tone mapping function.  (Paragraph [0115] teaches "LUT systems for providing outputs that approximate functions (for example, inverse response characteristics), displays, image processing apparatus, and the like.)

Regarding claim 10, Samavi teaches A device comprising at least one processor configured to implement the method according to claim 1.  (See page 2 lines 7-13 in the column on the left. Samavi specifically teaches computational circuits, microprocessors, and math processors to process lookup-tables "During the past decades, the use of ROM based LUTs in the computational circuits, microprocessors and math processors have increased dramatically. This is due to high device density of the ROMs, more regular layout structure of the memories, and lower implementation and test costs of memories compared to other devices".) Samavi and Wan are additionally discussed above to teach the method of claim 1 above.

Regarding claim 11, Samavi and Wan teach the device of claim 10 chosen in the group composed of a mobile device, a communication device, a game device, a laptop, a camera, a chip, a server, a TV set and a Set-Top Box.  (In Section IV, Samavi specifically teaches a method of simulating the Newton-Raphson method with 11, 12 and 16 bit address lines and 23-bit words, thus, Samavi teaches a computer that carries out the method of claim 1. Additionally see page 2 lines 7-13 in the column on the left "During and math processors have increased dramatically. This is due to high device density of the ROMs, more regular layout structure of the memories, and lower implementation and test costs of memories compared to other devices") the past decades, the use of ROM based LUTs in the computational circuits, microprocessors
Regarding claim 12, Samavi teaches A non-transitory computable readable storage medium comprising stored instructions that when executed by a processor performs the (See page 2 lines 7-13 in the column on the left, Samavi specifically teaches Integrated circuits ICs with a memory unit that stores LUTs data. Further Samavi teaches ROM based lookup-tables. "During the past decades, the use of ROM based LUTs in the computational circuits, microprocessors and math processors have increased dramatically. This is due to high device density of the ROMs, more regular layout structure of the memories, and lower implementation and test costs of memories compared to other devices".) Samavi and Wan teach the method of claim 1 as discussed above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALEB TESSEMA whose telephone number is (571)272-2696.  The examiner can normally be reached on Monday-Thursday and Alternate Fridays 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KALEB TESSEMA/Examiner, Art Unit 2667

/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667